Title: Alexander Garrett to James Madison, 17 May 1833
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                17th. May 1833
                            
                        
                        Inclosed I send you the 3d. Bills of exchange, drawn upon Messrs. Baring Brothers & Co. of London for
                            £172:14.8 Sterling, in their hands due the University—directed by your letter of the 10th instant; Most Respectfully Your
                            Most Obt. Servant
                        
                            
                                Alex Garrett
                            
                        B U Va.
                    